

115 HR 5286 IH: Mass Violence Prevention Reform Act
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5286IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Mr. Mast (for himself, Ms. Gabbard, and Mr. King of New York) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo impose a 60-day moratorium on the transfer or receipt of an assault rifle, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Mass Violence Prevention Reform Act. 2.FindingsThe Congress finds as follows:
 (1)On March 11, 2018, President Donald Trump announced a commission on school safety. (2)The Federal Bureau of Investigation, having been alerted twice, failed to identify the threat posed by Nikolas Cruz.
 (3)The Broward County Sheriff’s Office, having sent law enforcement officers to Nikolas Cruz’s home 39 times, failed to identify him as a threat.
 (4)At least 3 State agencies, having investigated Nikolas Cruz, failed to identify him as a threat. (5)Mental illness was identified in Nikolas Cruz, but he was still sold a gas-operated semiautomatic rifle.
 (6)Nikolas Cruz, who had been expelled by Marjory Stoneman Douglas High School, was still able to enter the school’s campus on February 14, 2018 in possession of a gas-operated semiautomatic rifle.
 (7)Broward County Sheriff’s deputies, who have received extensive tactical training and were in possession of body armor and firearms, were paralyzed from executing an assault on 18-year-old Nikolas Cruz in possession of a gas-operated semiautomatic rifle.
 (8)President Donald Trump proposed a ban on the rifle accessory known as a bump stock. (9)President Donald Trump called on Members of Congress to draft legislation that would require background checks for all firearm sales.
 (10)President Donald Trump called on Members of Congress to draft legislation raising the age of all firearm purchasers to 21 years of age.
 (11)A gas-operated semiautomatic rifle was the weapon of choice for Nikolas Cruz, who killed 17 people at Marjory Stoneman Douglas High School, Parkland, Florida, on February 14, 2018.
 (12)A gas-operated semiautomatic rifle was the weapon of choice for Stephen Paddock, who killed 58 people at the Route 91 Harvest Music Festival in Las Vegas, Nevada, on October 1, 2017.
 (13)A gas-operated semiautomatic rifle was the weapon of choice for Omar Mateen, who killed 49 people at the Pulse Nightclub in Orlando, Florida, on June 12, 2016.
 (14)Congress is developing legislation to provide behavioral detection training to those selling firearms.
 (15)Congress is developing legislation to provide funds for strengthening school security and physical security infrastructure.
 (16)Individuals adjudicated as posing a threat to themselves or others should not be permitted to purchase firearms.
 (17)A system of due process must be established to ensure that citizens are not deprived of their Second Amendment rights.
 (18)Americans have declining faith in the system of checks designed to preclude future sales of firearms to those who were clearly deemed a threat.
			3.Moratorium on the transfer or receipt of an assault rifle
 (a)In generalDuring the 60-day period that begins with the day after the date of the enactment of this Act, it shall be unlawful for any person to transfer or receive an assault rifle.
 (b)DefinitionsIn this section: (1)Assault rifleThe term assault rifle means a gas-operated semiautomatic firearm with a rifled bore.
 (2)Gas-operatedThe term gas-operated means, with respect to a firearm, that the firearm uses a portion of gas of a firing cartridge to extract the fired cartridge case and chamber the next round.
 (3)SemiautomaticThe term semiautomatic means, with respect to a firearm, that the firearm is a repeating firearm that utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round, and that requires a separate pull of the trigger to fire each cartridge.
 (4)Rifled boreThe term rifled bore means, with respect to a firearm, that the firearm is designed or made to spin a fired projectile. (5)FirearmThe term firearm has the meaning given the term in section 921(a)(3) of title 18, United States Code.
 (c)PenaltiesWhoever knowingly violates subsection (a) shall be subject to the penalties provided for in section 924(a)(1) of title 18, United States Code.
 (d)Presidential waiverThe President of the United States may extend the moratorium established by subsection (a) until the earlier of—
 (1)30 days after the date of the submission of the report required by section 4; or (2)October 1, 2020.
 4.Report to the CongressWithin 30 days after the date of the enactment of this Act, the Secretary of Health and Human Services, the Director of the Federal Bureau of Investigation, and the Deputy Director of the Bureau of Alcohol, Tobacco, Firearms, and Explosives shall jointly submit a written report to the Congress that—
 (1)recommends a legal definition of assault weapon, including classifying firearms based on lethality; and
 (2)makes such other policy recommendations relating to firearms as are appropriate in the interest of public health.
			